DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 11-08-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allaire ‘694 (EP 0 585 694 A1), as evidenced by Chandrasekaran ’07 (Chandrasekaran, V.C. Essential Rubber Formulary. Nowich, NY, William Andrew Publishing, 2007. pp.16-22.).
Regarding claims 1 and 7, Allaire ‘694 teaches an apparatus configured to separate a glass sheet having a first major surface and a second major surface defining a thickness therebetween in a range from about 0.5 to about 2.5 mm and having a vent line extending along 
a fulcrum configured to support the glass sheet on the first major surface and along the length of the glass sheet when the glass sheet is placed on the fulcrum (fulcrum 18, Fig. 3; column 7, lines 41-53)
a vent bar comprising a first end and a second end defining a vent bar length therebetween, the vent bar configured to apply a force on the second major surface of the glass sheet spaced apart from the vent line on a first side of the vent line and along the vent bar length (one of prestress members 23, or, one of members 25; column 8, lines 1-18; Fig. 3)
a vent bar cushion material disposed on the vent bar along the vent bar length, the vent bar cushion material providing a vent bar contact surface arranged to contact the second major surface (one of resiliently cushioning materials 24, or, one of resiliently cushioning materials 26, Fig. 3; column 8, lines 1-18 and 40-56)
an elongate clamp bar configured to contact the glass sheet on a second side of the vent line opposite the first side of the vent line (the other of prestress members 23, or, the other of members 25; column 8, lines 1-18; Fig. 3)
a clamp bar cushion material disposed on the clamp bar, the clamp bar cushion material arranged to contact the second major surface (the other of resiliently cushioning materials 24, or the other of resiliently cushioning materials 26, Fig. 3; column 8, lines 1-18 and 40-56).
Allaire ‘694 suggests the cushion materials have an international rubber hardness degree of about 10 to about 25 hardness degrees (column 8, line 53-column 9, line 6).  Chandrasekaran ’07 evidences that international rubber hardness degree (IRHD) is effectively the same as Shore A hardness, both on the scale of 0 to 100 (7.3.1 Hardness, pp. 17-18).  The range of “about 10 to about 25” as suggested by Allaire ‘694 is considered to encompass “about 
Regarding claim 2, Allaire ‘694 suggests minimizing stress variation along the length of the vent line of the glass sheet when the glass sheet is separated into two pieces along the vent line (column 6, lines 19-23 and 39-42; column 8, lines 26-39).  The vent bar of Allaire ‘694 has some stiffness.  While Allaire ‘694 does not explicitly describe stiffness of the vent bar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a stiffness of the vent bar sufficient to achieve the desired goals of Allaire ‘694 of applying uniform stress loads along the vent line, or minimalizing stress variation along the length of the vent line, thereby obtaining square edges and preventing surface damage and edge defects of the glass (column 5, lines 8-31 and 54-58; column 6, lies 19-23).
Regarding claim 3, Allaire ‘694 further suggests the vent bar cushion material and the clamp bar cushion material each has a thickness and Shore A hardness value that provides a reduced stress variation along the vent line during separation of the glass sheet into two pieces compared to a stress variation along the vent line during separation of the glass sheet into two 
Regarding claims 5 and 6, Allaire ‘694 is silent regarding the vent bar cushion material and the clamp bar cushion material each having a thickness in a range from about 1 mm to about 10 mm, or in a range from about 5 mm to about 10 mm.  However, Allaire ‘694 suggests that various thicknesses can be utilized, and that the thickness of the cushion material may be adjusted for different thicknesses of glass (column 9, line 56-column 10, line 1; column 10, lines 15-20).  The purpose of the cushion material in Allaire ‘694 is to facilitate the establishment of a uniform stress along the entire score line (column 8, lines 26-39).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allaire ‘694 by selecting a thickness of the vent bar cushion material and the clamp bar cushion material that is sufficient to provide the desired distribution of stress along the score line.
Regarding claim 8, Allaire ‘694 does not explicitly teach that the vent bar cushion material and the clamp bar cushion material each have a hardness value such that the vent bar cushion material is displaced a distance in a range equal to or greater than a displacement of the glass sheet between opposite ends of the vent line.  However, Allaire ’694 teaches that the vent bar cushion material and the clamp bar cushion material each have a hardness value that deflect any inconsistencies between the vent bar cushion material and the clamp bar cushion material with the glass sheet in order to facilitate the establishment of a uniform stress along the entire score line (column 8, line 8-column 9, line 2).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allaire ‘694 by selecting a hardness of the vent bar cushion material and clamp bar cushion material that is capable of displacing a sufficient distance to facilitate the establishment of a uniform stress along the entire score line, as suggested by Allaire ‘694.
Regarding claims 9 and 10, Allaire ‘694 further teaches that the apparatus is configured to break the glass sheet resulting in a perpendicular edge of the glass sheet with square edges (column 5, line 54-column 6, line 1; column 7, lines 10-12).  While Allaire ‘694 does not specify a specific perpendicularity variation, the recitation of square edges implies an objective of 0 degree perpendicularity variation.
Regarding claims 11, 14, and 15, Allaire ‘694 teaches an apparatus configured to separate a glass sheet having a first major surface and a second major surface defining a thickness therebetween in a range from about 0.5 to about 2.5 mm and having a vent line extending along a length of the glass sheet on the second major surface (column 5, lines 52-56; column 6, lines 38-42; score line 28), the apparatus comprising:
a fulcrum configured to support the glass sheet on the first major surface (fulcrum 18, Fig. 3; column 7, lines 41-53)
a vent bar having a first end and a second end defining a vent bar length therebetween and position on a first side of the fulcrum and configured to exert a force on the second major surface of the glass sheet to spate the glass sheet into two pieces (one of prestress members 23, or, one of members 25; column 8, lines 1-18; Fig. 3)
a vent bar cushion material disposed on the vent bar along the vent bar length, the vent bar cushion material providing a vent bar contact surface arranged to contact the second major surface (one of resiliently cushioning materials 24, or, one of resiliently cushioning materials 26, Fig. 3; column 8, lines 1-18 and 40-56)
a clamp bar positioned on a second side of the fulcrum and configured to exert a force on the second major surface (the other of prestress members 23, or, the other of members 25; column 8, lines 1-18; Fig. 3)
a clamp bar cushion material disposed on the clamp bar, the clamp bar cushion material providing a clamp bar contact surface arranged to contact the second major 
Allaire ‘694 is silent regarding the vent bar cushion material and the clamp bar cushion material each having a thickness in a range from about 1 mm to about 10 mm, or in a range from about 5 mm to about 10 mm.  However, Allaire ‘694 suggests that various thicknesses can be utilized, and that the thickness of the cushion material may be adjusted for different thicknesses of glass (column 9, line 56-column 10, line 1; column 10, lines 15-20).  The purpose of the cushion material in Allaire ‘694 is to facilitate the establishment of a uniform stress along the entire score line (column 8, lines 26-39).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Allaire ‘694 by selecting a thickness of the vent bar cushion material and the clamp bar cushion material that is sufficient to provide the desired distribution of stress along the score line.
Allaire ‘694 suggests the cushion materials have an international rubber hardness degree of about 10 to about 25 hardness degrees (column 8, line 53-column 9, line 6).  Chandrasekaran ’07 evidences that international rubber hardness degree (IRHD) is effectively the same as Shore A hardness, both on the scale of 0 to 100 (7.3.1 Hardness, pp. 17-18).  The range of “about 10 to about 25” as suggested by Allaire ‘694 is considered to encompass “about 30” as claimed.  Further, Allaire ‘694 suggests that resiliently deformable materials 26 should be less cushioning, or have a higher hardness, than resiliently cushioning materials 24, which suggests a higher value of Shore A hardness (column 9, lines 33-41).  Additionally, the disclosure suggests that the disclosed range is a preferred embodiment but is not limited thereto (e.g., claim 12; column 8, lines 1-7; column 8, line 53-column 9, line 2).  Allaire ‘694 suggests that a hardness should be selected which facilitates the establishment of uniform stress along the vent line (column 8, lines 26-39) and controls the rate at which stress is generated in the glass (column 9, lines 33-41).  Thus it would have been obvious to one of ordinary skill in the art .

Response to Arguments
Applicant's arguments filed 11-08-2021 have been fully considered but they are not persuasive. 
Arguments are summarized as follows:  Allaire does not disclose or suggest a vent bar cushion material or a clamp cushion material having a Shore A hardness value in a range from about 30 to about 65.
Response:  It is considered that the term “about” in both the range of Allaire and in the claims suggests that “about 10 to about 25” in Allaire encompasses “about 30” as claimed.  Further, Allaire suggests selecting or optimizing a hardness of the cushion materials as described in the rejections above.  It is noted that Applicant’s specification does not have any evidence of criticality of the claimed hardness ranges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741